
	
		I
		111th CONGRESS
		1st Session
		H. R. 2929
		IN THE HOUSE OF REPRESENTATIVES
		
			June 17, 2009
			Mr. Sarbanes (for
			 himself and Mr. Braley of Iowa)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To enhance the primary care workforce through the
		  establishment of a National Health Workforce Advisory Board and the provision
		  of workforce data and analysis.
	
	
		1.Short titleThis Act may be cited as the
			 Health Care Workforce Incentive Act of
			 2009.
		INational Health
			 Workforce Advisory Board
			101.EstablishmentThere is established an independent National
			 Health Workforce Advisory Board (in this title referred to as the
			 Advisory Board) to advise Congress on issues affecting the
			 health care workforce, consistent with this title.
			102.Purpose
				(a)In
			 generalThe purpose of the
			 Advisory Board is to improve the supply, distribution, diversity, and quality
			 of health professionals in the health care workforce by—
					(1)examining the
			 impact of policies on workforce and workforce shortages from a
			 multijurisdictional perspective, including the Department of Labor, Department
			 of Health and Human Services, the Department of Veterans Affairs, and the
			 Department of Defense;
					(2)developing
			 innovative solutions to increase the short-term supply of the health care
			 workforce, including a plan to rapidly deploy health care professionals in the
			 field;
					(3)coming up with a
			 national plan for increasing the long-term supply and structure of the health
			 care workforce;
					(4)making health care
			 professionals more accessible to the general population, especially low-income,
			 underserved, uninsured, minority, those experiencing health disparities, and
			 rural populations;
					(5)improving the
			 training of primary care physicians, nurses, dentists, physician assistants,
			 behavioral and mental health professionals, public health professionals, and
			 other health professionals;
					(6)training faculty
			 educators in the health professions; and
					(7)utilizing data from a variety of sources,
			 including the Health Resources and Services Administration, the Centers for
			 Medicare & Medicaid Services, and State Councils that report to the
			 National Workforce Data Center of the Health Resources and Services
			 Administration.
					(b)Duties
					(1)Review of health
			 care workforce and annual reportsWith the goal of developing a
			 fiscally sustainable integrated workforce which supports high-quality health
			 care delivery system that meets the needs of patients and populations, the
			 Advisory Board shall—
						(A)review health care
			 workforce and projected workforce needs, including the topics described in
			 paragraph (2);
						(B)make
			 recommendations to Congress concerning national workforce priorities, goals,
			 and policies;
						(C)examine and develop
			 innovative short-term and long-term solutions for rapid training and deployment
			 of personnel into the health care workforce;
						(D)not later than 6
			 months after its creation, the Board shall develop short-term solutions for
			 rapid training and deployment of personnel into the workforce, submit to
			 Congress a report on such solutions;
						(E)by not later than
			 January 31 of each year (beginning with 2011), submit a report to Congress
			 containing the results of such reviews and its recommendations concerning
			 related policies; and
						(F)by not later than
			 April 1 of each year (beginning with 2011), submit a report to Congress
			 containing a review of and recommendations on at minimum one high priority area
			 as described in paragraph (3).
						(2)Specific topics
			 to be reviewed
						(A)Current health
			 care workforce demographics, skill sets, and needs, with projected needs over
			 the following 10- and 25-year periods.
						(B)Health care
			 workforce training capacity, including number of students trained, number of
			 qualified faculty, training infrastructure and training needs, with projected
			 needs over the following 10- and 25-year periods.
						(C)The implications
			 of new and existing Federal policies which affect the workforce, including but
			 not limited to Medicare and Medicaid GME policies, title VII and title VIII of
			 the Public Health Service Act, and the National Health Service Corps with
			 recommendations for aligning these programs with national health workforce
			 priorities and goals.
						(D)Health care
			 workforce needs of special populations, such as minorities, rural populations,
			 underserved populations, and geriatric and pediatric populations with
			 recommendations for new and existing Federal policies to meet the needs of
			 these special populations.
						(3)High priority
			 topicsHigh priority topics are health care workforce areas which
			 require special attention. The topics may be determined by the Advisory Board
			 or assigned by appropriate committees of Congress. Initial high priority topics
			 include—
						(A)integrated
			 workforce planning maximizing the skill sets of health care professionals
			 across disciplines;
						(B)integrated
			 workforce planning for short-term and rapid deployment into the health care
			 workforce;
						(C)analysis of the
			 nature, scopes of practice, and demands for health workers in the enhanced
			 information technology and management work place;
						(D)Medicare and
			 Medicaid graduate medical education policies and recommendations for aligning
			 with national workforce goals;
						(E)nursing workforce
			 capacity at all levels of nurse training, training capacity, projected needs,
			 and integration within the health care system;
						(F)dental workforce
			 capacity, training capacity, projected needs, and integration within the health
			 care system; and
						(G)mental health
			 workforce capacity, training capacity and projected needs.
						(4)Agenda and
			 additional reviewsThe Advisory Board shall consult periodically
			 with the chairmen and ranking minority members of the appropriate committees of
			 Congress regarding the Advisory Board’s agenda, progress towards achieving this
			 agenda and requests for high priority topics.
					103.Membership and
			 related provisions
				(a)Membership
					(1)Number and
			 appointmentThe Advisory Board shall be composed of 15 members
			 appointed by the Comptroller General.
					(2)Qualifications
						(A)In
			 generalThe membership of the Advisory Board shall include
			 individuals with national recognition for their expertise in the provision of
			 health services, health care workforce analysis, health care finance and
			 economics, health facility management, health plans and integrated delivery
			 systems, higher education, health care philanthropy, and other related fields,
			 who will provide a mix of professional perspectives, broad geographic
			 representation, and a balance between urban and rural representatives.
						(B)InclusionThe
			 membership of the Advisory Board shall include (but not be limited to) health
			 professionals, employers, third-party payers, individuals skilled in the
			 conduct and interpretation of health services and health economics research.
			 Such membership shall also include representatives of consumers.
						(C)Majority
			 non-providersIndividuals who are directly involved in health
			 professions education or practice shall not constitute a majority of the
			 membership of the Advisory Board.
						(D)Ethical
			 disclosureThe Comptroller General shall establish a system for
			 public disclosure by members of the Advisory Board of financial and other
			 potential conflicts of interest relating to such members.
						(3)Terms
						(A)In
			 generalThe terms of members of the Advisory Board shall be for 3
			 years except that the Comptroller General shall designate staggered terms for
			 the members first appointed.
						(B)VacanciesAny
			 member appointed to fill a vacancy occurring before the expiration of the term
			 for which the member’s predecessor was appointed shall be appointed only for
			 the remainder of that term. A member may serve after the expiration of that
			 member’s term until a successor has taken office. A vacancy in the Advisory
			 Board shall be filled in the manner in which the original appointment was
			 made.
						(4)CompensationWhile
			 serving on the business of the Advisory Board (including travel time), a member
			 of the Advisory Board shall be entitled to compensation at the per diem
			 equivalent of the rate provided for level IV of the Executive Schedule under
			 section 5315 of title 5, United States Code; and while so serving away from
			 home and the member’s regular place of business, a member may be allowed travel
			 expenses, as authorized by the Chairman of the Advisory Board. Physicians
			 serving as personnel of the Advisory Board may be provided a physician
			 comparability allowance by the Advisory Board in the same manner as Government
			 physicians may be provided such an allowance by an agency under section 5948 of
			 title 5, United States Code, and for such purpose subsection (i) of such
			 section shall apply to the Advisory Board in the same manner as it applies to
			 the Tennessee Valley Authority. For purposes of pay (other than pay of members
			 of the Advisory Board) and employment benefits, rights, and privileges, all
			 personnel of the Advisory Board shall be treated as if they were employees of
			 the United States Senate.
					(5)Chairman; vice
			 chairmanThe Advisory Board members shall elect by a majority
			 vote the Advisory Board chairman and vice chairman for the term of their
			 appointment of portion remaining. Elections shall occur at the end of any
			 chairman or vice chairman’s term or should a Advisory Board member leave the
			 Advisory Board for any reason.
					(6)MeetingsThe
			 Advisory Board shall meet at the call of the Chairman.
					(b)Director and
			 staff; experts and consultantsSubject to such review as the
			 Comptroller General deems necessary to assure the efficient administration of
			 the Advisory Board, the Advisory Board may—
					(1)employ and fix the
			 compensation of an Executive Director (subject to the approval of the
			 Comptroller General) and such other personnel as may be necessary to carry out
			 its duties (without regard to the provisions of title 5, United States Code,
			 governing appointments in the competitive service);
					(2)seek such
			 assistance and support as may be required in the performance of its duties from
			 appropriate Federal departments and agencies;
					(3)enter into
			 contracts or make other arrangements, as may be necessary for the conduct of
			 the work of the Advisory Board (without regard to section 3709 of the Revised
			 Statutes (41 U.S.C. 5));
					(4)make advance,
			 progress, and other payments which relate to the work of the Advisory
			 Board;
					(5)provide
			 transportation and subsistence for persons serving without compensation;
			 and
					(6)prescribe such
			 rules and regulations as it deems necessary with respect to the internal
			 organization and operation of the Advisory Board.
					(c)Powers
					(1)Obtaining
			 official dataThe Advisory Board may secure directly from any
			 department or agency of the United States information necessary to enable it to
			 carry out this section. Upon request of the Chairman, the head of that
			 department or agency shall furnish that information to the Advisory Board on an
			 agreed upon schedule.
					(2)Data
			 collectionIn order to carry out its functions, the Advisory
			 Board shall—
						(A)utilize existing
			 information, both published and unpublished, where possible, collected and
			 assessed either by its own staff or under other arrangements made in accordance
			 with this section;
						(B)carry out, or
			 award grants or contracts for, original research and experimentation, where
			 existing information is inadequate; and
						(C)adopt procedures
			 allowing any interested party to submit information for the Advisory Board’s
			 use in making reports and recommendations.
						(3)Access of GAO to
			 informationThe Comptroller General shall have unrestricted
			 access to all deliberations, records, and nonproprietary data of the Advisory
			 Board, immediately upon request.
					(4)Periodic
			 auditThe Advisory Board shall be subject to periodic audit by
			 the Comptroller General.
					(d)CooperationThe
			 Advisory Board shall carry out its duties in cooperation with the Council on
			 Graduate Medical Education established under section 762 of the Public Health
			 Service Act (42 U.S.C. 294o), the National Advisory Council on the National
			 Health Service Corps established by section 337 of such Act (42 U.S.C. 254j),
			 the Advisory Committee on Training in Primary Care Medicine and Dentistry
			 established pursuant to section 748 of such Act (42 U.S.C. 2931), the Advisory
			 Committee on Interdisciplinary, Community-Based Linkages established pursuant
			 to section 756 of such Act (42 U.S.C. 294f), and the National Advisory Council
			 on Nurse Education and Practice established pursuant to section 845 of such Act
			 (42 U.S.C. 297t).
				(e)Authorization of
			 appropriations
					(1)Request for
			 appropriationsThe Advisory Board shall submit requests for
			 appropriations in the same manner as the Comptroller General submits requests
			 for appropriations, but amounts appropriated for the Advisory Board shall be
			 separate from amounts appropriated for the Comptroller General.
					(2)AuthorizationThere
			 are authorized to be appropriated such sums as may be necessary to carry out
			 the provisions of this section.
					(f)Health care
			 workforce definitionIn this section, the term health care
			 workforce includes all health care providers with direct patient care
			 and support responsibilities, including physicians, nurses, physician
			 assistants, pharmacists, dentists, allied health professionals, mental health
			 professionals, and public health professionals.
				IIWorkforce Data
			 and Analysis
			201.Center for
			 Workforce Data and Analysis
				(a)EstablishmentThere
			 is established a National Center for Workforce Data and Analysis in the
			 Department of Health and Human Services.
				(b)DutiesSuch
			 Center shall comprehensively and regularly gather data, provide projections,
			 and conduct research on the supply, demand, distribution, diversity, and
			 development of the health care workforce, including information on specific
			 disciplines, specialties, and subspecialties.
				(c)AuthoritySuch
			 Center is authorized to accept applications for and administer grants for the
			 purpose of establishing State and Regional Health Workforce Councils under
			 section 202.
				202.State and
			 Regional Health Workforce Councils
				(a)EstablishmentThe Secretary of Health and Human Services,
			 through the National Center for Workforce Data and Analysis, shall establish a
			 competitive State Health Workforce Shortage grants program (in this section
			 referred to as the Grant Program) under which, for the purposes
			 described, the Secretary may make formula grants or an allotment of funds to
			 States.
				(b)PurposesThe purpose of the Grant Program is to
			 harmonize health workforce needs and medical education through incorporating
			 local and regional perspectives through the organization of State and regional
			 health workforce councils to—
					(1)ensure access to
			 health services for all individuals, particularly those with low incomes or
			 limited access to health services, through an adequate health care
			 workforce;
					(2)improve the
			 supply, distribution, diversity, and development of the health care workforce,
			 taking into consideration the supply, distribution, and diversity of health
			 care workforce profession specialties and subspecialties in a manner consistent
			 with—
						(A)determining
			 high-need geographic areas;
						(B)determining
			 high-priority specialties; and
						(C)determining the optimal mix and numbers of
			 primary care physicians per population and as a percentage of the total health
			 care workforce;
						(3)create
			 State-specific health care workforce goals and objectives that are consistent
			 with and aligned to health status goals and national health care workforce
			 objectives developed under the National Health Workforce Advisory Board under
			 title I; and
					(4)during the first
			 12-month period funded through grants provided under this section, establish or
			 designate a State health care workforce planning entity to establish statewide
			 processes for State health care workforce planning, State health workforce data
			 collection, policy recommendations, and State resource allocations.
					(c)Application for
			 grantFor the purpose of this subsection, a grant is in
			 accordance if the following is met:
					(1)Use of
			 fundsFor the purposes described in subsection (b), State and
			 Regional Health Workforce Councils may use grant funds under this section
			 to—
						(A)collect and
			 analyze State and regional health workforce supply, distribution, diversity,
			 demand and training capacity data, following any data collection and reporting
			 standards set by the National Health Workforce Advisory Board;
						(B)determine critical
			 State/regional level health workforce needs, including identifying—
							(i)high-priority
			 specialties and disciplines, which may be region specific; and
							(ii)high-need
			 geographic areas;
							(C)establish
			 State/regional health workforce goals and recommendations to coordinate with
			 national level goals set by the National Health Workforce Advisory
			 Board;
						(D)devise short- and
			 long-term plans and initiatives for meeting State/regional health workforce
			 goals;
						(E)devise
			 State/regional level plans that set specific targets for increasing primary
			 care capacity, including training and retaining more primary care physicians,
			 nurses, physicians assistants, and other members of the allied health
			 workforce; and
						(F)make
			 recommendations to the National Health Workforce Advisory Board on the
			 re-alignment of graduate medical education under title XVIII of the Social
			 Security Act to meet State/regional health workforce goals, including—
							(i)recommendations
			 for GME funding cap modifications; and
							(ii)proposals for
			 alternative funding and distribution frameworks aligned with State/regional
			 health workforce goals.
							(2)State/region wide
			 health workforce assessmentThe application includes a plan for a
			 state/region wide health workforce assessment that—
						(A)will be updated
			 not less than every 5 years;
						(B)identifies—
							(i)current and future
			 State and regional health workforce supply, distribution, diversity, demand and
			 training capacity;
							(ii)projected needs
			 related to the supply, distribution, diversity and development of the
			 State/regional health workforce; and
							(iii)short- and
			 long-term State/region specific health workforce goals and objectives
			 consistent with health status goals and national health workforce objectives
			 developed under section (103) of previous title.
							(3)Annual
			 reportsThe application includes a plan for annual reports
			 submitted to HRSA and to the National Health Workforce Advisory Board to
			 include an annually updated plan to meet the goals and objectives and address
			 the needs identified under the State/Region wide health workforce assessment
			 described in paragraph (1), and such plan includes strategies related
			 to—
						(A)collaboration
			 between—
							(i)State departments
			 of labor, health, education, higher education, veterans affairs, environment,
			 and professional licensure; and
							(ii)State health
			 workforce investment boards;
							(B)State data
			 collection;
						(C)State Medicare and
			 Medicaid policies; and
						(D)State health
			 professions licensure and regulation.
						(4)Description of
			 funding useThe application includes a description of how funds
			 received through the grant will be used—
						(A)in accordance with
			 subparagraphs (1) and (2) of subsection (b), to ensure access to health
			 services for all individuals and to improve the supply, distribution,
			 diversity, and development of the health workforce, such as through programs
			 related to—
							(i)health workforce
			 training and education capacity;
							(ii)the health care
			 safety net workforce, including health centers under section 330;
							(iii)provider cultural
			 competency;
							(iv)health workforce
			 diversity;
							(v)health workforce
			 pipeline development;
							(vi)health workforce
			 retention;
							(vii)health workforce
			 faculty recruitment;
							(viii)health workforce
			 faculty retention;
							(ix)health workforce
			 career ladders;
							(x)public awareness;
			 and
							(xi)health workforce
			 scholarship and loan repayment programs;
							(B)to create
			 State-specific health workforce goals and objectives in accordance with
			 subsection (b)(3) and to develop annual plans in accordance with subsection
			 (b)(4) to meet such goals and objectives; and
						(C)during the first
			 12-month period funded through the grant, to establish or designate in
			 accordance with subsection (a)(2)(D) a State health workforce planning entity
			 to establish statewide processes for State health workforce planning, State
			 health workforce data collection, policy recommendations, and State resource
			 allocations.
						(5)Development of
			 applicationThe application—
						(A)is developed by or
			 in consultation with the State agency that will be responsible for
			 administering the program; and
						(B)is made publicly
			 available during its development or after its submission to the Secretary in
			 order to facilitate public comment.
						(d)Additional
			 duties and authoritiesA State and Regional Health Workforce
			 Council funded through a grant under this section shall—
					(1)submit analyses
			 and recommendations to the Advisory Board under title I, at least on an annual
			 basis;
					(2)have the authority
			 to allocate any future increases in State graduate medical education caps under
			 title XVIII of the Social Security Act, consistent with section 203 and the
			 amendments made by title III; and
					(3)shall be eligible
			 to apply for the authority to administer direct graduate medical education
			 funds under title XVIII of such Act at the State level in order to achieve
			 flexibility in direct graduate medical education placements to meet State
			 health needs.
					(e)Determination of
			 Amount of Allotment
					(1)In
			 generalThe Secretary shall determine the amount of the allotment
			 to each State under this section for a fiscal year based on a formula.
					(2)Development of
			 formulaThe formula referred to in paragraph (1) shall be
			 determined by the Secretary by regulation, taking into consideration the
			 following criteria:
						(A)Existing shortages
			 and deficiencies in health workforce distribution.
						(B)Rural, urban, and
			 frontier areas.
						(C)Community health
			 centers.
						(D)The number of
			 medical, nursing, and allied health professions schools in each State.
						(f)ReportsA State and Regional Health Workforce
			 Council funded through a grant under this section shall submit data to the
			 National Health Workforce Advisory Board under title I and the National
			 Workforce Data Center established under section 201 on an annual basis for
			 purposes of consideration and incorporation into the recommendations made by
			 the National Health Workforce Advisory Board.
				
